
	

113 SRES 197 IS: Recommending the posthumous award of the Navy Cross to Lieutenant Thomas M. Conway of Waterbury, Connecticut.
U.S. Senate
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 197
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2013
			Mr. Murphy submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recommending the posthumous award of the
		  Navy Cross to Lieutenant Thomas M. Conway of Waterbury,
		  Connecticut.
	
	
		Whereas, on July 16, 1945, the USS Indianapolis departed
			 San Francisco carrying the trigger and radioactive core for the atomic bomb
			 Little Boy, destined to be dropped on Hiroshima;
		Whereas upon completing its delivery mission to Tinian
			 Island on July 26, the USS Indianapolis proceeded to Okinawa in order to join a
			 larger naval fleet in preparation for an invasion of the Japanese
			 mainland;
		Whereas in the early hours of July 30, the USS
			 Indianapolis was critically damaged by 2 torpedoes from a Japanese
			 submarine;
		Whereas the USS Indianapolis sunk as a result of the
			 damage, killing some 300 of the 1,196 sailors aboard;
		Whereas most of the estimated 900 survivors relied only on
			 their kapok life jackets and belts and some did not even have that
			 equipment;
		Whereas Lieutenant (Chaplain) Thomas M. Conway and the
			 rest of the remaining crew were set adrift in the shark-infested waters with no
			 way of further notifying Navy command;
		Whereas with complete disregard for his own safety,
			 Lieutenant Conway swam back and forth among terrified crew members,
			 administered aid to them, dragged loners back to the growing mass of survivors,
			 organized prayer groups, and urged the increasingly dehydrated and delirious
			 men not to give up hope of rescue;
		Whereas Lieutenant Conway expired on the third day,
			 shortly before the remaining 321 sailors were rescued after being spotted by
			 Navy pilots;
		Whereas the sinking of the USS Indianapolis was the single
			 greatest loss of life at sea in the history of the Navy;
		Whereas the successful completion of the mission of the
			 USS Indianapolis was critical to ending World War II; and
		Whereas Lieutenant Conway risked his own life in order to
			 retrieve fellow sailors and went from lifeboat to lifeboat in shark-infested
			 waters to tend to the dying and dispirited, acting in a manner far above the
			 call of duty: Now, therefore, be it
		
	
		That the Senate—
			(1)honors Lieutenant
			 Conway for his heroics, which were above reproach, reflect great credit upon
			 himself, and upheld the highest traditions of the U.S. Navy;
			(2)recognizes that
			 the courageous and selfless actions of Lieutenant Conway saved the lives of
			 many of his fellow sailors;
			(3)concurs that the
			 actions of Lieutenant Conway are in the spirit and tradition of the Navy Cross;
			 and
			(4)recommends that
			 Lieutenant Conway posthumously be awarded the Navy Cross.
			
